Citation Nr: 1003697	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence was received to reopen 
claims for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
claims for entitlement to service connection for 
trichotillomania.

3.  Whether new and material evidence was received to reopen 
claims for entitlement to service connection for migraine 
headaches.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for trichotillomania.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for bruxism with loss 
of teeth.

8.  Entitlement to a compensable rating for ureterolithiasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1984 to February 1988.  She had unverified military reserve 
service from October 1995 to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2005 and 
May 2008 by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In October 2009, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In an October 2009 statement the 
Veteran waived agency of original jurisdiction consideration 
of evidence submitted to the Board at that time.

Although the RO reopened the claim of entitlement to service 
connection for PTSD and adjudicated the claim on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the associated issue on the title page 
as whether new and material evidence has been submitted to 
reopen the claim for service connection.


FINDINGS OF FACT

1.  A September 1993 rating decision denied entitlement to 
service connection for migraine headaches; the Veteran was 
notified of the determination but did not appeal.

2.  Evidence added to the record since the September 1993 
rating decision as to the matter is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim.

3.  A September 1993 rating decision denied entitlement to 
service connection for trichotillomania; the Veteran was 
notified of the determination but did not appeal.

4.  Evidence added to the record since the September 1993 
rating decision as to the matter is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim.

5.  An August 2002 rating decision denied entitlement to 
service connection for PTSD; the Veteran was notified of the 
determination but did not appeal.

6.  Evidence added to the record since the August 2002 rating 
decision as to the matter is neither cumulative nor redundant 
of the evidence of record and raises a reasonable possibility 
of substantiating the claim.

7.  PTSD is shown to have developed as a result of events 
during active service.

8.  Trichotillomania is shown to have developed as a result 
of events during active service.

9.  Chronic migraine headaches are shown to have developed as 
a result of events during active service.

10.  Bruxism with dental damage including to tooth number 30 
is shown to have developed as a result of events during 
active service.

11.  Ureterolithiasis is manifested by a history of treatment 
without recurrence of stone formation or evidence of colic 
attacks, acute nephritis, or hypertension.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for entitlement to service connection for migraine headaches 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  New and material evidence has been received and the claim 
for entitlement to service connection for trichotillomania is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has been received and the claim 
for entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  Chronic migraine headaches were incurred as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  Trichotillomania was incurred as a result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

6.  PTSD was incurred service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

7.  Bruxism with dental damage including to tooth number 30 
was incurred as a result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

8.  The criteria for a compensable rating for 
ureterolithiasis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 4.115b, 
Diagnostic Code 7510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters dated in August 2005, November 2007, and June 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing her claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in November 2007.  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Veteran 
was adequately notified of these matters by the 
correspondence provided in November 2007.

The notice requirements pertinent to the claim to reopen 
addressed in this decision have been met and all identified 
and authorized records relevant to the issues addressed in 
this decision have been requested or obtained.  Further 
attempts to obtain additional evidence as to this matter 
would be futile.  The Court has held that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The medical 
opinions obtained in this case as to the issues addressed in 
this decision are predicated on a substantial review of the 
record and medical findings and consider the Veteran's 
complaints and symptoms.  The available medical evidence is 
sufficient for an adequate determination as to these matters.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4).  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Rating decisions dated in September 1993 and August 2002 
denied entitlement to service connection for migraine 
headaches, trichotillomania, and PTSD.  The Veteran did not 
appeal and the decisions became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The evidence added to the record since the September 1993 and 
August 2002 rating decisions includes VA treatment reports, 
VA medical opinions, private medical records, and the 
Veteran's testimony and statements in support of the claim.  
The medical evidence added to the record includes an August 
2008 private medical statement relating the Veteran's PTSD, 
migraine headaches, and trichotillomania to active service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added as to the claims for migraine 
headaches, trichotillomania, and PTSD is neither cumulative 
nor redundant of the evidence of record and raises a 
reasonable possibility of substantiating the claims.  The 
evidence includes a private medical statement clearly 
attributing these disorders to active service.  Therefore, 
the claims must be reopened.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, the Veteran claims that she has PTSD as a 
result of harassment and sexual assault during active 
service.  In statements and personal hearing testimony 
submitted in support of the claim she reported stressor 
incidents in service including sexual abuse during a 
gynecological examination and having been taken against her 
will to a dinner party by a noncommissioned officer.  She 
also stated that she had experienced several incidents of 
sexually inappropriate conduct during active service that 
were traumatic and left her embarrassed and ashamed.  

In statements submitted in support of the claim fellow 
service members recalled having known the Veteran during 
service and having been aware of an incident in which she 
was, in essence, duped into attending a social function with 
a noncommissioned officer.  S.F. noted that during service 
she had become reclusive and when asked about this change in 
her behavior noted she reported she felt violated by an 
episode during a gynecological examination.  Her former 
spouse reported that he had been with the Veteran at a 
gynecological appointment when she was denied a female escort 
during treatment.  He stated that she subsequently became 
moody and that they experienced marital difficulties that led 
to their divorce after only six months of marriage.  He also 
stated that an episode in which the Veteran was deceived into 
attending a banquet with a noncommissioned officer had 
severely damaged her ability to trust men or anyone with 
authority in a military environment.

Service treatment records are negative for treatment for a 
psychiatric disorder.  A February 1985 report noted she 
complained of intense frontal headaches with increased stress 
at work, but not with her superiors.  A diagnosis of muscle 
tension headache was provided.  Records show she underwent 
colposcopy in June 1985.  Service personnel records show she 
received awards and excellent performance evaluations.  She 
also had military reserve service from October 1995 to April 
1999 and received a medical discharge from that service due 
to manic depression and musculoskeletal pain in the neck and 
right shoulder.

Private medical records dated in October 1992 show she 
reported a history of hair pulling behavior since age 11 or 
12.  The examiner noted a 20 year history of 
trichotillomania.  The treatment plan included medication and 
behavior exercises.  Subsequent treatment report noted 
periods of increased stress due to financial and relationship 
problems.  In correspondence dated in April 1998 B.N.G., 
M.D., a board-certified psychiatrist, stated that the 
Veteran's statements acknowledging very pronounced moods 
throughout life were consistent with the presumptive 
diagnosis of bipolar disorder.

Correspondence dated in July 1999, apparently from the 
Veteran's attorney in a case involving injuries incurred in a 
motor vehicle accident in October 1997, noted that the 
Veteran had experienced emotional distress characterized by 
feelings of depression and irritability since the accident.  
A diagnosis of adjustment disorder had been provided.  It was 
also noted that she was concerned about dropping out of a 
dental hygiene program and distressed about her financial 
situation and her inability to perform her military reserve 
duties.  

VA treatment records dated in January 1999 noted that the 
Veteran began crying as soon as she sat down and that she 
stated everything she touched turned to failure and that she 
had recently lost another job.  A February 2000 report noted 
she complained of multiple problems that started in the 
military as a result of difficult experiences including being 
abducted by a senior officer, having a cervical lesion 
treated without a female chaperone, and being told 
inappropriately by an orderly to take her shirt off during a 
medical appointment.  It was noted that she stated she had 
been given a diagnosis of manic-depression, but that she 
denied any related symptoms.  

In a subsequent February 2000 report the examiner stated 
that, while it was difficult to diagnose Axis II 
psychopathology in one interview, the Veteran's "injustice 
collecting" and overall paranoid stance were strongly 
suggestive of a paranoid personality disorder.  It was noted 
that from her perspective the Veteran believed she had been 
egregiously wronged by the government/military and by the 
police.  The examiner stated that it sounded as though she 
was, indeed, subjected to sexual harassment by a barracks 
officer during her service, but that a diagnosis of PTSD 
could not be provided on the basis of that interview.  The 
reported stressors did not seem to qualify in terms of the 
level of threat/horror.  A March 2000 report noted Axis I 
diagnoses of trichotillomania and rule out PTSD and an Axis 
II diagnosis of personality disorder with paranoid traits.  

Private medical records dated in July 2000 provided diagnoses 
of bipolar disorder, trichotillomania, anxiety disorder, and 
attention-deficit/hyperactivity disorder-predominately 
inattentive type.  A November 2005 examination report 
associated with the Veteran's Social Security Administration 
(SSA) disability claim noted she was inexplicably 
uncooperative, but that her Axis I diagnoses appeared to be 
in partial or full remission and that it was likely she had a 
personality disorder with a tendency toward maladaptive 
responses to her environment.  A dental treatment report 
dated in 2006 revealed tooth number 30 was partially broken 
due to bruxism.  

VA treatment records dated in April 2007 noted the Veteran 
reported what appeared to be severe symptoms of PTSD 
including poor sleep, extreme hypervigilance, and significant 
anxiety in social situations.  The examiner noted that no 
interview or testing was completed and that it was difficult 
to clarify the diagnoses, but that there was evidence to 
support a PTSD diagnosis as well as some indication of 
borderline personality traits.  Subsequent treatment records 
indicate positive screening for military sexual trauma and 
diagnoses of chronic PTSD.

VA examination in July 2007 revealed Axis I diagnoses of 
trichotillomania and panic disorder without agoraphobia and 
deferred Axis II diagnoses with borderline, paranoid, and 
schizoid traits.  The examiner provided a summary of the 
evidence of record and the reported stressor events, but 
found that a diagnosis of PTSD was not warranted because, 
based upon the information she provided, she had not 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others."  

In correspondence dated in August 2008 P.D.S., identified as 
a licensed psychologist with over 35 years of experience 
dealing with mental disorders, expressed that it was his 
"strong clinical opinion that there is overwhelming 
evidence" to substantiate the diagnosis of service-related 
PTSD.  The report noted the Veteran's reported military-
related stressor, with some additional details not previously 
reported, and summarized the pertinent medical evidence of 
record.  It was also noted, in essence, that the evidence 
revealed that prior to service the Veteran was successful and 
did not require psychotherapeutic services.  She had freely 
admitted having an alcoholic father and an anxiety habit of 
pulling her hair, but did not exhibit any preexisting 
clinical symptoms.  She was an honor student in high school 
and graduated from the University of Massachusetts and upon 
entry into service she was granted a high security clearance.  
The examiner noted that since her discharge from active 
service she had functioned marginally in the community 
because of her psychiatric disability.  Her trichotillomania 
was believed to be a compulsive coping mechanism to deal with 
the chronic anxiety brought on by her trauma in service.  It 
was noted that she was receiving treatment for symptoms of 
PTSD, chronic trichotillomania, chronic bruxism, and 
migraines secondary to emotional stress, insomnia, 
nightmares, social phobias, anxiety, and depression.  
Correspondence dated in March 2009 noted it was the 
examiner's professional opinion that the Veteran had service-
connected PTSD which resulted in limitations coping with a 
variety of stressful social and other situations.  In 
correspondence dated in November 2009 Dr. P.D.S. reiterated 
his opinion that the Veteran's history of high functioning 
prior to service and her marginal functioning after service 
demonstrated overwhelmingly that her PTSD was incurred as a 
result of service.

Based upon the evidence of record, the Board finds that PTSD, 
trichotillomania, migraine headaches, and bruxism with dental 
damage including to tooth number 30 are shown to have 
developed as a result of events during active service.  The 
Board finds that the August 2008 and November 2009 private 
medical opinions are persuasive.  The evidence demonstrates 
that the Veteran experienced behavior changes coincident to 
her active service and that it was the opinion of Dr. P.D.S. 
that this evidence indicated a personal assault occurred.  
The August 2008 and November 2009 opinions are well supported 
by the evidence demonstrating that the Veteran functioned at 
a high level prior to service, that during service she 
received awards based upon her performance, and that during 
and after service she began to exhibit symptoms that were 
subsequently attributed to a diagnosis of PTSD.  Therefore, 
entitlement to service connection for migraine headaches, 
trichotillomania, PTSD, and bruxism with dental damage 
including to tooth number 30 is granted.

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2009).

750
9
Hydronephrosis:

Severe; Rate as renal dysfunction.

Frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired
3
0

Frequent attacks of colic, requiring catheter drainage
2
0

Only an occasional attack of colic, not infected and 
not requiring catheter drainage
1
0
751
0
Ureterolithiasis:

Rate as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: diet 
therapy, drug therapy, or invasive or non-invasive 
procedures more than two times/year.  
3
0
38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7519 (2009).

In this case, service treatment records dated in September 
1987 show the Veteran complained of a worsening right flank 
pain radiating to the right groin.  The diagnoses included 
possible passage of urolithiasis.  It was noted that studies 
were negative for kidney stones and that the disorder 
apparently had a prompt resolution with a single course of 
antibiotic treatment.

VA treatment records dated in October 1999 noted that studies 
revealed no evidence of ureteral or renal calculi.  It was 
also noted that the Veteran had a somewhat enlarged uterus 
with an irregular contour that was suggestive of a uterine 
fibroid.  

A February 2008 VA examination report noted there was no 
evidence of any recurrence of similar symptoms since 
September 1987.  It was noted the Veteran denied any 
increasing urinary frequency, urinary urgency, dysuria, 
bladder pressure, pelvic pain, perineal pain, discomfort, 
abnormal urethral discharge, hematuria, flank pain, 
costovertebral angle tenderness, nausea, vomiting, or 
systemic symptoms of infection.  The examiner stated there 
was no evidence of bladder outlet syndrome or recurrent 
urinary tract infection.  There was no evidence of a history 
of colic, renal dysfunction, acute nephritis, hydronephrosis, 
or cardiovascular symptoms.  A computerized tomography (CT) 
scan revealed no evidence of renal or intracystic calculi.  
The diagnosis was a history of probable cystitis or probable 
urolithiasis without any recurrence or known sequelae or 
residuals.  It was further noted that laboratory findings in 
September 1987 were also negative for urolithiasis and that 
there was no evidence that the Veteran had ever experienced a 
kidney stone or any other kidney or bladder issue, problem, 
or pathology at any time in her life.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected ureterolithiasis is manifested by 
a history of treatment without recurrence of stone formation 
or evidence of colic attacks, acute nephritis, or 
hypertension.  The findings of the February 2008 VA 
examination are persuasive.  Therefore, entitlement to a 
compensable rating must be denied.  The preponderance of the 
evidence is against the Veteran's claim.

Finally, there is no evidence that the manifestations of the 
Veteran's ureterolithiasis disability are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008).













	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for migraine headaches; 
the claim to reopen is allowed.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for trichotillomania; 
the claim to reopen is allowed.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD; the claim to 
reopen is allowed.


Entitlement to service connection for PTSD is allowed.

Entitlement to service connection for trichotillomania is 
allowed.

Entitlement to service connection for migraine headaches is 
allowed.

Entitlement to service connection for bruxism with dental 
damage including to tooth number 30 is allowed.

Entitlement to a compensable rating for ureterolithiasis is 
denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


